Citation Nr: 1528448	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  11-21 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio Tejeda, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran served on active duty from February 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The instant matter was previously before the Board in July 2014, at which time it was remanded for further development.  Specifically, the Board noted that during the Veteran's April 2013 hearing, the Veteran had reported additional PTSD stressors, to include witnessing an A-4 Skyhawk crash while he working as a crash and rescue fireman at Naval Air Station (NAS) Moffett Field in California and being subjected to a scary aircraft carrier landing while he was en route to the USS Mahan.  The Board noted verification of either stressor had not been attempted by the agency or original jurisdiction (AOJ) and thus remanded the matter for the AOJ to seek from the Veteran specific details of all the alleged incidents so as to permit verification of these claimed PTSD stressors.  The Board then instructed that once specific identifying information had been provided by the Veteran, the AOJ was to make all attempts necessary to verify each of the Veteran's reported in-service PTSD stressors, to include contacting the service department and/or U.S. Army and Joint Services Records Research Center (JSRRC) as necessary.

In October 2014, the AOJ sent to the Veteran a letter requesting that he complete and return an enclosed questionnaire (a VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD)).  The AOJ informed the Veteran that he should "provide as much detail as possible regarding [his] unit assignment, the date, time and location of each event," and stated that if he was unable to provide the exact date of the incidents, he should indicate the location and approximate timeframe, within a two-month period of time, of the alleged incidents.

On November 7, 2014, the AOJ received from the Veteran's attorney correspondence that the attorney requested be accepted as the Veteran's response to the October 2014 request for information.  Information contained in the letter indicates that in or around January 1969, the Veteran had been assigned to a plane crash crew at NAS Moffett Field in California during which time he observed the A-4 Skyhawk crash.  It was further indicated that in April or May of 1969, the Veteran was transferred from NAS Moffett Field to the USS Mahan, during which transfer he experienced a scary carrier landing event.  Notably, it does not appear as though the AOJ considered the attorney's November 2014 correspondence, as a supplemental statement of the case (SSOC) issued on November 25, 2014, states that as of the date of the SSOC, the AOJ had not received the information requested and therefore could not request verification of the Veteran's alleged stressors from the JSRRC.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall v. West, 11 Vet. App. 268, 270 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  

Here, the Board finds that the AOJ failed to comply with the terms of the Board's remand because although the Veteran did not return the VA Form 21-0781, he did provide more detail regarding his alleged in-service stressors.  However, the AOJ seemingly ignored the statement of the attorney simply because it was not submitted on the requested VA Form 21-0781.  Accordingly, because at a minimum the AOJ failed to consider whether the information provided on remand was sufficient to allow for a meaningful search of records by the JSRRC to corroborate the Veteran's claimed stressors, the Board finds that the matter must again be remanded.  See Stegall, supra.

Further, the Board notes that in January 2013, the Veteran underwent a private psychiatric evaluation, the report of which records the Veteran's assertion that while assigned to NAS Moffett Field, he witnessed the crash of an A-4 aircraft that "had come from the USS Kitty Hawk."  The Veteran also indicated that during his transport to the USS Mahan, he was aboard a C-123 aircraft that landed on the USS Kitty Hawk, which was then positioned off the coast of Vietnam.  The Veteran stated that during the landing, the aircraft "missed all three cables and barely made it back up into the air for a second and final run to try and land on the ship."  On remand, the AOJ should consider whether this information, in connection with the information contained in the Veteran's service personnel records that show that he was transferred to the USS Mahan in May 1969 and reported there on June 24, 1969, contains sufficient information to request verification of the Veteran's alleged stressors from the JSRRC.  If it is determined that further information is necessary, such information should be solicited from the Veteran.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should conduct additional development to find corroborating evidence of the Veteran's several in-service stressors as outlined above.  If the details regarding locations, types of aircraft involved, and dates are insufficient to permit a meaningful search, the Veteran's assistance should be sought.  

2.  If any alleged stressor is corroborated, schedule the Veteran for a VA examination in connection with his claim of service connection for PTSD.  

The Veteran's claims file must be made available to the examiner.  The examiner is asked to provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  Specific consideration should be given to the PTSD assessments noted in the Veteran's VA treatment records.

If the examiner's conclusions or opinions differ with any conclusions or opinion already of record, the rationale for these differences must be explained.  A complete rationale must be provided for all opinions.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  (By the time action is taken on this remand, the undersigned Veterans Law Judge who conducted the April 2013 hearing will have left the Board's employ.  If the benefit sought is not granted, the AOJ should send to the Veteran and his representative a letter to inform them that because the Veterans Law Judge who conducted the April 2013 hearing will not be available to decide the case, the Veteran is entitled to another hearing before a different Veterans Law Judge.  The Veteran should be asked to respond and indicate whether he desires another hearing, and the AOJ should undertake any necessary scheduling.)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Appeals (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

